UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5059


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JESUS GARCIA-PENA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00035-JPB-DJJ-1)


Submitted:    August 18, 2009                 Decided:   August 28, 2009


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant. Sharon L. Potter, United States
Attorney, Paul T. Camilletti, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesus      Garcia-Pena          pleaded      guilty     to     illegal   reentry

after    deportation      following          a       conviction      for    an    aggravated

felony,    in    violation       of    8     U.S.C.      § 1326(a),        (b)(2)    (2006).

Garcia-Pena was sentenced to forty-six months of imprisonment,

followed by three years of supervised release, and now appeals.

His attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), raising one issue but stating that there

are no meritorious issues for appeal.                      Garcia-Pena was informed

of his right to file a pro se supplemental brief but did not do

so.    We affirm.

            In    the    Anders       brief,         counsel    questions        whether    the

district court erred in accepting Garcia-Pena’s guilty plea as

knowing and voluntary.            Because Garcia-Pena did not move in the

district court to withdraw his guilty plea, any error in the

Fed. R. Crim. P. 11 hearing is reviewed for plain error.                                    See

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Furthermore, there is a strong presumption that a defendant’s

guilty    plea    is    binding       and    voluntary         if   he   has     received    an

adequate Fed. R. Crim. P. 11 hearing.                     United States v. Puckett,

61 F.3d 1092, 1099 (4th Cir. 1995); see Blackledge v. Allison,

431 U.S. 63, 74 (1977) (finding that statements made during a

plea    hearing    “carry    a    strong         presumption        of     verity”).        Our

review of the record discloses that the district court fully

                                                 2
complied    with     Rule    11.    We    conclude,      therefore,      that     the

district court did not err in accepting Garcia-Pena’s guilty

plea.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for   appeal.      We   therefore   affirm      the    judgment.        This    court

requires that counsel inform Garcia-Pena, in writing, of the

right to petition the Supreme Court of the United States for

further    review.      If    Garcia-Pena    requests       that   a   petition    be

filed,    but   counsel      believes    that   such    a    petition    would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Garcia-Pena.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         3